AFFIRM; and       Opinion   Filed   June   3. 2013.




                                               In The
                                        tourt of 3 ppta(D
                                3iftt! Th6frtLt of (LLXLILI at Oa1ku

                                           No, 05-12-00144-CV

                               JAI’WS G. JABLONSKJ, Appellant
                                             V.
                               ANGELA L. ,IABLONSKI, Appellee

                        On Appeal from the 303rd Judicial District Court
                                     I)allas County, Texas
                             Trial Court Cause No. DF1O-12362

                                 MEMORANDUM OPINION
                         Before Justices Lang-Miers, Murphy. and Fillmore
                                     Opinion by Justice Murphy
          James G. Jablonski, appearing pro se, appeals from his bill of review proceeding in which

the trial court rendered a no-evidence summary judgment in favor of Angela L. Jablonski, We

affirm.

                                             BACKGROUND

          Appellant, representing himself in the trial court, filed the underlying bill of review

proceeding in July 2010, alleging the final judgment entered in his divorce was the result of

fraud perpetuated by his former wife, her attorneys, and his own attorneys. Appellee filed a no-

evidence motion for summary judgment over a year after appellant filed the bill of review, in

November of 2011.        As grounds, she asserted appellant had no evidence of extrinsic fraud

preventing him from     presenting his case in the divorce. Appellant failed to file a response, but

filed a motion to compel discovery, which the trial court treated as a response. Attached to
appellants motion were various unverified statements and papers. an affidavit from his former

attorney describing his representation in the divorce proceedings, and an unverified letter from

an attorney staring his expert opinion he did not find evidence of extrinsic fraud that prevented

appellant 1mm presenting his case at trial on the merits.       Ihe trjal court granted summary

judgment. Appellant timely filed his appeal from that judgment.

       Appellant’s original appellate brief was deleient in multiple respects, and the Clerk of

this Court sent him notice of the deficiencies.      We advised appellant his appeal would be

dismissed if he did not file an amended brief correcting the deficiencies. He filed a new brief,

which still contains deficiencies. In that brief, appellant complains about various aspects of his

original divorce proceeding and does not address the summary judgment from which he appeals.

Accordingly. he has not presented anything for this Court to review. We affirm the trial court’s

judgment.

                                         I) IS C USSION

       Appellant lists nine issues in his amended brief.      None address the only appealable

matter—the trial court’s judgment on his bill of review proceeding. Those issues are listed as

follows:

       Issue one, titled “Psychological EvaluationlMental Incapacity.” Appellant describes a

motion for psychological evaluation apparently filed in the underlying divorce action and

describes his participation in counseling.   He ends with the statement, “However, even after

James Jablonski completed all the unnecessary treatment that his attorney told him to do, he still

never saw his children.”

       Issue two, titled “Finances/Salaries.” Appellant describes his former wife’s control of the

family finances throughout the divorce and his need for financial help.        He ends with the




                                               —2—
statement, “Angela J ablonski vas the only one Vh() had acccs and contml of all the coininumty

assets.

          Issue three, titled “Appellant’s Debt.” Appellant states the trial court “erred in that it

never looked at James Jahlonski’s debt that was not being taken care of by [his former wifej.”

He adds that his attorneys never requested the court to order appellee to pay his lees and

expenses and that he is still in “financial ruin.” lie ends the issue by referencing his affidavits of

indigency.

          Issue four, titled “Appellee’s Relationships and Connections.      In this issue, appellant

complains that his former wife had family relationships and Connections and “had available to

her every possible resource she could want or need.”

          Issue five, titled “Children, Visitation and Temporary Orders.” Appellant complains in

this paragraph that he was the main caregiver of the children of the marriage and visitation rights

were not handled properly. He ends this paragraph by stating his attorneys failed to provide

affidavits or testimony from individuals on his behalf.

          Issue six, titled “Protective Order.” In this paragraph, appellant complains that the trial

court erred in granting a protective order and his attorneys never appealed the decision. He adds

that his expert took a look at his case and opined that things went wrong in his divorce.

          Issue seven, titled “Appellant’s Attorneys.” Appellant complains in this paragraph he

hired four attorneys in the divorce proceedings and references potential lawsuits he had against

certain of the attorneys.

          Issue eight, titled “Legal Rights.” In this paragraph, appellant references his attorneys

again as not performing within the standard of care of board certified attorneys and states they

failed to make sure his former wife was accountable and truthful in the underlying divorce

proceeding.


                                                 —3--
       Issue Nine, titled ‘Social llistorv.” Appellant questions why a social study was not (lone

in his divorce proceedings.

       None ol these issues address the noevidence summary judgment granted by the trial

court on appellants bill of review proceeding. His complaints enumerated above relate to his

prior divorce proceedmg and his representation in those proceedings.       Those issues are not

before us   OH   this appeal. Accordingly. appellant has presented nothing for us to review. We

affirm the trial court s judgment on the bill of review proceeding.




                                                    MARY MURPHY
                                                    JUSTICE


Do Not Publish
Tix. R. App. P. 47

120 144F.U05
                               Qmirt af i\ipca1
                        Fift1 itrirt of exa at OaI1&u
                                       JUDGMENT

JAMES G. JABLONSKI, Appellant                      On Appeal from the 303rd Judicial District
                                                   Court, Dallas County, Texas
No, 05l24)0144-CV          V.                      Trial Court Cause No. DF-104 2362.
                                                   Opinion delivered by Justice Murphy.
ANGELA L. JABLONSKI. Appellee                      Justices Lang-Miers and Fillmore
                                                   participating.

       In accordance with this Court’s opinion of this date, the judgment of the trial court is
AFFIRMED.
       It is ORDERED that appellee ANGELA L. JABLONSKI recover her costs of this appeal
from appellant JAMES G. JABLONSKI.


Judgment entered this 3”’ day of June, 2013.




                                                 /Mary Murphy!
                                                 MARY MURPHY
                                                 JUSTICE